

Exhibit 10.1




August 5, 2014 Amendment to the Amended and Restated Employment Agreement


WHEREAS the Board of Directors of Hasbro, Inc. ("Company") has determined that
it is in the best interest of Company and its shareholders to amend certain
terms of the Amended and Restated Employment Agreement between the Company and
Brian Goldner ("Executive") effective as of October 4, 2012 (the "Employment
Agreement");


WHEREAS Executive has agreed to the amendments and modifications of the
Employment Agreement set forth below;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree to the following changes
to the Employment Agreement, effective as of August 5, 2014:


1.
Section 3.3 of the Employment Agreement shall be amended by adding the following
language immediately after the defined term "Stock Price Component":



The parties acknowledge and agree that as of August 5, 2014, the Stock Price
Component has been satisfied for the first two stock price hurdles ($45 and $52)
listed in Schedule A to the Employment Agreement (the "Achieved Stock Price
Hurdles"). The restricted stock units that are subject to the Achieved Stock
Price Hurdles will vest if the Executive meets the Service Component and, for
the avoidance of doubt, such restricted stock units are not subject to the
additional 2017 Stock Price Vesting Component (as defined below).
Notwithstanding the reference to the Special Equity Award having two vesting
components, there shall be a third vesting component with respect to the fifty
percent (50%) of restricted stock units that are subject to the achievement of
the third and fourth stock price hurdles ($56 and $60) listed in Schedule A of
the Employment Agreement (the "Remaining Stock Price Hurdles") (with one-half
(½) of such restricted stock units (constituting a 25% tranche of the Special
Equity Award) subject to the $56 hurdle and the other one-half (½) of such
restricted stock units (constituting another 25% tranche of the Special Equity
Award) subject to the $60 hurdle). The third vesting component for each
twenty-five percent (25%) tranche of restricted stock units subject to the
achievement of one of the Remaining Stock Price Hurdles shall require that, in
addition to achieving the applicable Stock Price Component and the Service
Component, the stock also achieve the applicable Remaining Stock Price Hurdle
for the 30 consecutive trading day period ending immediately prior to December
31, 2017, calculated using the average closing price of the stock over such
period (the "2017 Stock Price Vesting Component"). If the Stock Price Component
and the Service Component are satisfied with respect to a 25% tranche of 
restricted stock units subject to one of the Remaining Stock Price Hurdles, but
the 2017 Stock Price Vesting Component with respect to such restricted stock
units has not been satisfied, then the number of restricted stock units
associated with such Remaining Stock Price Hurdle that will vest shall be
reduced based on the schedule attached hereto as Schedule C.


2.
Section 3.4 of the Employment Agreement is hereby deleted in its entirety, along
with Schedule B of the Employment Agreement that was referenced therein, and
both Section 3.4 and Schedule B shall be replaced with "[intentionally
omitted]". For the avoidance of doubt, this deletion eliminates the Total
Shareholder Return (TSR) modifier that was described in Schedule B of the
Employment Agreement, and all aspects of the Employment Agreement that reference
Schedule B and/or provide any benefit to Executive pursuant to Schedule B shall
be of no force or effect.



3.
The parties hereby acknowledge and agree that the Restricted Stock Unit
Agreement and the Contingent Stock Performance Agreements which have been issued
in 2013 and 2014 to memorialize the equity awards provided for in Section

3.3 and what was previously Section 3.4 of the Employment Agreement be and
hereby are amended to reflect the amended terms set forth above in Sections 1
and 2 of this Amendment.


4.
Section 3.5 of the Employment Agreement shall be amended to change, beginning
with the commencement of the 2015 fiscal year, the target long-term incentive
award level from 500% to 400% of Executive's annualized base salary.



5.
Section 3.5 of the Employment Agreement shall be further amended to replace the
first reference to "PSAs" with the following: "performance share awards
("PSAs")."



6.
Section 3.5 of the Employment Agreement shall be further amended to add the
following after the last sentence of the Section:



Without otherwise limiting the authority or discretion of the Company's
Compensation Committee or Board of Directors (the "Board") in 2015 or subsequent
years, the award for 2015 shall include return on invested capital as one of the
factors deemed relevant by the Compensation Committee and the Board in reviewing
Executive's target long term incentive award levels. If Executive remains
employed through December 31, 2017, and irrespective of whether his employment
with the Company continues following such date, Executive shall (provided he
abides by all non-competition, non-solicitation, confidentiality, and other
similar obligations to the Company) remain eligible to receive a pro-rated
portion of each PSA award that was granted to him pursuant to the Company's
long-term incentive program prior to December 31, 2017, contingent in each case
upon satisfaction of the relevant performance criteria, as determined by the
Company in accordance with the applicable long-term incentive program following
the end of each relevant performance period.


The number of PSAs that Executive shall receive with respect to each such award,
assuming he remains employed through December 31, 2017 and contingent in each
case upon satisfaction of the applicable performance criteria in each relevant
performance period, shall be no less than one hundred percent (100%) of the 2015
PSA grant, two-thirds (2/3) of the 2016 PSA grant, and one-third (1/3) of the
2017 PSA grant, with the Company waiting in each instance until the end of the
relevant performance period to determine the number of PSA shares earned. Such
PSAs shall be issued at the same time as shares issued to other participants at
the end of the applicable performance period.


7.
In Section 4.4.1(a) the phrase "(under Section 3.4)" shall be deleted and
replaced with the phrase "(under Section 3.5)".



8.
The fourth sentence of Section 5.2 shall be deleted in its entirety and replaced
with the following:



In the event of the termination of Executive's employment for death or
Disability, the Service Component for the restricted stock units that are
subject to vesting as a result of meeting the Achieved Stock Price Hurdles shall
be waived and those shares shall vest immediately. Further, in the event of the
termination of Executive's employment for death or  Disability, and, if and to
the extent the Stock Price Component of the Special Equity Award was satisfied
prior to Executive's death or  Disability with respect to one (or both) of the
Remaining Stock Price Hurdles, the Service Component for the restricted stock
units that are subject to vesting as a result of meeting the applicable
Remaining Stock Price Hurdle shall be waived and between fifty percent (50%) and
one hundred percent (100%) of such restricted stock units shall vest, with the
precise percentage calculated as follows: The Company will determine whether, in
the 30 consecutive trading day period ending immediately  prior to the
termination of Executive's employment, the applicable Remaining Stock Price
Hurdle for such restricted stock units was satisfied, calculated using the
average closing price of the stock over such period (the "Early Termination
Vesting Component"). If so, Executive will vest immediately in one hundred
percent (100%) of such restricted stock units. If not, then the number of such
restricted stock units that will vest shall be reduced based on the schedule
attached hereto as Schedule C. For the avoidance of doubt, if the Stock Price
Component has not been satisfied at the time of Executive's termination for
death or Disability with respect to an applicable Remaining Stock Price Hurdle,
then the restricted stock  units subject to that unmet stock price hurdle will
not vest and the Special Equity Award will terminate with respect to any
restricted stock units subject to such unmet stock price hurdle.


9.
Section 5.2 of the Employment Agreement shall further be amended by deleting the
following language immediately before the defined term "Award": "including those
covered by the equity adjustment referenced in Section 3.4".



10.
Section 5.3(e) shall be deleted in its entirety and replaced with the following:



A Prorated Portion (as defined below) of the Special Equity Award will vest for
the restricted stock units subject to the Achieved Stock Price Hurdles. Further,
if and to the extent the Stock Price Component of the Special Equity Award was
satisfied prior to Executive's termination with respect to one (or both) of the
Remaining Stock Price Hurdles, the Service Component for the restricted stock
units that are subject to vesting as a result of meeting the applicable
Remaining Stock Price Hurdle shall be waived and a Prorated Portion of between
fifty percent (50%) and one hundred percent (100%) of such restricted stock
units shall vest, with the precise percentage calculated as follows: The Company
will determine whether the Early Termination Vesting Component was satisfied for
such restricted stock units. If so, Executive will vest immediately in one
hundred percent (100%) of the Prorated Portion of such restricted stock units.
If not, then the portion of the Prorated Portion of such restricted stock units
that will vest shall be reduced based on the schedule attached hereto as
Schedule C. The "Prorated Portion" of restricted stock units that shall vest
shall be calculated by multiplying the restricted stock units by a fraction, the
numerator of which is the number of days from the Effective Date to the
effective date of Executive's termination of employment, and the denominator of
which is the total number of days from the Effective Date to and including
December 31, 2017. For the avoidance of doubt, if the Stock Price Component has
not been satisfied at the time of Executive's termination without Cause or
resignation for Good Reason with respect to an applicable Remaining Stock Price
Hurdle, then the restricted stock units subject to that unmet stock price hurdle
will not vest and the Special Equity Award will terminate with respect to any
restricted stock units subject to such unmet stock price hurdle.


11.
Section 5.4(f) shall be deleted in its entirety and replaced with the following:



The restricted stock units that are subject to vesting as a result of meeting
the Achieved Stock Price Hurdles will vest. Further, if and to the extent the
Stock Price Component of the Special Equity Award was satisfied  prior to
Executive's termination with respect to one (or both) of the Remaining Stock
Price Hurdles, the Service Component for the restricted stock units that are
subject to vesting as a result of meeting the applicable Remaining Stock Price
Hurdle shall be waived and between fifty percent (50%) and one hundred percent
(100%) of such restricted stock units shall vest, with the precise percentage
calculated as follows: The Company will determine whether the Early Termination
Vesting Component was satisfied for such restricted stock units. If so,
Executive will vest immediately in one hundred percent (100%) of such restricted
stock units. If not, then the portion of such restricted stock units that will
vest shall be reduced based on the schedule attached hereto as Schedule C. For
the avoidance of doubt, if the Stock Price Component has not been satisfied at
the time of Executive's termination without Cause or resignation for Good Reason
with respect to an applicable Remaining Stock Price Hurdle, then the restricted
stock units subject to that unmet stock price hurdle will not vest and the
Special Equity Award will terminate with respect to any restricted stock units
subject to such unmet stock price hurdle.


12.
Except as expressly modified herein, the Employment Agreement (as well as the
Restricted Stock Unit Agreement and the Contingent Stock Performance Agreements
issued in 2013 and 2014) shall remain in full force and effect.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the day and year set forth below.






Hasbro, Inc.
 
Brian Goldner
/s/ Alfred J. Verrecchia                         
 
/s/ Brian Goldner                             
By: Alfred J. Verrecchia
 
 
Title: Chairmain, Board of Directors
 
 
August 5, 2014                                       
 
August 5, 2014                                
Date
 
Date





Schedule C






 
 
Percent of Tranche Earned
Average stock price over 30 consecutive trading day period ending immediately
prior to December 31, 2017 (or, if applicable, Executive's date of termination)
 
 
$56 Tranche
$60 Tranche
 
≥ $60
 
100.0%
100.0%
$59
 
100.0%
95.0%
$58
 
100.0%
90.0%
$57
 
100.0%
85.0%
$56
 
100.0%
80.0%
$55
 
91.7%
75.0%
$54
 
83.3%
70.0%
$53
 
75.0%
65.0%
$52
 
66.7%
60.0%
$51
 
58.3%
55.0%
≤ $50
 
50.0%
50.0%



* For the avoidance of doubt, linear interpolation will be used to calculate the
percent of a tranche earned if the average stock price falls between the round
numbers listed above.

